DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims [1-4, 6-7, 10-14, and 16-20] are currently pending and have been examined on their merits. 
Claims 1, 11, and 20 are newly amended as per REMARKS June 3, 2021
Allowable Subject Matter
Claims 1-4, 6-7, 10-14, and 16-20
The following is an examiner’s statement of reasons for allowance: 
	Applicant has claimed an invention that qualifies as being patent eligible subject matter under 35 U.S.C. 101.
Step 1: Claims 1-4, 6-7, and 10 recite a method (i.e. a process such as an act or series of steps), claims 11-14 and 16-19 recite a computer usable program product comprising one or more computer-readable storage devices, and claim 20 recites a computer system (i.e. a machine such as a concrete thing, consisting of parts, or of certain devices and combination of devices) and therefore each claim falls within one of the four statutory categories.
Step 2A: The representative claims do not recite an abstract idea as the claims recite a method for “analyzing, by the processor performing an unsupervised learning algorithm using a topic modelling algorithm, the document determines a first model, the first model includes skill competencies indicated within the document; analyzing, by the processor, SRI Int’l, 930 F.3d at 1304; and a claim to a specific data encryption method for computer communication involving a several-step manipulation of data, Synopsys., 839 F.3d at 1148, 120 USPQ2d at 1481 (distinguishing the claims in TQP Development, LLC v. Intuit Inc., 2014 WL 651935 (E.D. Tex. Feb. 19, 2014)). Therefore the independent claims 1, 11, and 20 are not directed towards an abstract idea. 
Step 2B: The examiner finds that even if the claims did recite an abstract idea that are integrated into a practical application. The examiner finds the claims to recite an improvement in the technology of a analyzing and topic modeling used to compare the divergence of a variety of models using a specific trained machine learning algorithm to perform the desired task in a more efficient and streamlined manner. Examples the courts have identified as being “significantly more” include: A distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records, Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1536-37 (Fed. Cir. 2016);  A particular way of programming or designing software to create menus, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241, 120 USPQ2d 1844, 1854 (Fed. Cir. 2016); Improved, particular method of digital data compression, DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014); and Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016). Furthermore, the examiner does not find the additional elements recited in the claims to be well-understood routine or conventional as the recited claim elements of training a unique and specific machine learning algorithm and a unique training set of model divergence training set to perform a specific function of classifying a divergence of a first and second probability distribution to either modify a document or providing a recommendation is not well-understood routine or conventional. 
Therefore, the examiner finds claims 1-4, 6-7, 10-14, and 16-20 allowable over 35 U.S.C. 101.
Applicant has claimed uniquely distinct features in the instant invention which are not found in the prior art, either singularly or in combination.
	The closes prior art of record is Pande (US 2016/0379170) which discloses a method and system for assessing a career profile of a job candidate and compared a users’ resume to their online profiles such as a LinkedIn profile. The system then was able to compute a score for the plurality of parameters identified in a career profile and provide feedback to a candidate to help improve their profile. 
The second closest prior art of record is Duchon (US 2010/0280985) which discloses a system of modeling the likelihood of a topic or subject appearing in document and manipulating and creating topic profiles based on bodies of texts.
The third closest prior art of record is Duerr (US 2017/0154308) which discloses a system for generating recommendation based on a determined skill gap for a user. 
The fourth closest prior art of record is Gines Marin (US 2019/0138611) which discloses a system of extracting content from an electronic document having a specified document type and using machine learning algorithm to present a recommendation to editing an online profile or a document based on the disparity between an electronic document and a social networking profile.  
	However, the prior art, either alone or in combination, does not teach or fairly suggest “analyzing, by the processor performing an unsupervised learning algorithm using a topic modelling algorithm, the document to determine a first model; analyzing, by the processor, the social media profile to determine a second model; training, by the processor using model divergence sampling data, a supervised learning algorithm to classify pairs of topic models according to divergence, wherein the training results in a trained supervised learning algorithm; comparing the first model and the second model using the trained supervised learning algorithm to classify the divergence of the first probability distribution from the second probability distribution to determine missing skill competencies; modifying, by the processor automatically responsive to determining that the divergence associated with the missing skill competencies is greater than a first threshold value and less than a second threshold value.” These features are claimed in independent claims 1, 11, and 20.
	Any comments considered necessary by applicant must submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Wang (US 2018/0032615) Feedback based standardization of member attributes in social networks.
Jemiolo (US 2016/0140503) Database systems and methods for using credibility ratings of users to process online resumes in a social networking environment.
Ling (US 2019/0012307) Profile resume.
Hogan (US 2019/0138637) Automated document assistant using quality examples.
Chenni, Oualid, et al. "A content-based recommendation approach using semantic user profile in e-recruitment." International Conference on Theory and Practice of Natural Computing. Springer, Cham, 2015.
Siting, Zheng, et al. "Job recommender systems: a survey." 2012 7th International Conference on Computer Science & Education (ICCSE). IEEE, 2012.
Hong, Wenxing, Siting Zheng, and Huan Wang. "Dynamic user profile-based job recommender system." 2013 8th International Conference on Computer Science & Education
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY RUSS/Examiner, Art Unit 3629        

/RICHARD W. CRANDALL/Examiner, Art Unit 3689